Citation Nr: 0917530	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-14 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent disabling 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel

.


INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals from 
a September 2005 rating decision, which denied increasing the 
Veteran's current 30 percent rating for PTSD, and a November 
2004 rating decision, which, in part,  denied TDIU.  


FINDINGS OF FACT

1.  The Veteran's PTSD manifests in symptoms of intrusive 
memories, irrational guilt, sleep disturbances, and brief 
dissociative episodes. 

2. The Veteran is service-connected for PTSD, rated as 30 
percent disabling, and residuals of a shell fragment wound, 
rated as 10 percent disabling.

3. The Veteran's service-connected conditions are not of such 
severity as to preclude gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an evaluation greater than 30 percent for 
PTSD are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).

2. The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340, 4.16(a) and (b) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claims for PTSD and 
TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in January 2005 fully satisfied the duty to 
notify provisions for the elements two and three.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  In order to satisfy the first Quartuccio element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and daily 
life (such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; 

(3) the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the 
nature of the symptoms of the condition for which 
disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
When proper notice has not been afforded, the lack of 
prejudicial harm may be established by showing that (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, the 
record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.  See id.; see 
also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

Prior to the initial adjudication of the claim, the RO sent 
the Veteran a January
2005 letter, which requested that the Veteran provide 
evidence describing how his disability had worsened.  In 
addition, the Veteran was questioned about the effect that 
worsening has on his employment and daily life during the 
course of the October 2007, June 2005, and January 2005 VA 
examinations performed in association with this claim.  The 
Veteran provided statements in October 2005 and May 2006, in 
which he details the impact of his disability on his life.  
The Board finds that the notice given, the questions directly 
asked and the responses provided by the Veteran both at 
interview and in his own statements show that he knew what 
evidence was needed to show his disability had worsened and 
what impact that had on his employment and daily life.  As 
the Board finds the Veteran had actual knowledge of the 
requirement, any failure to provide him with adequate notice 
is not prejudicial.  The Board finds that the first criterion 
is satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the Veteran is 
service connected for PTSD.  As will be discussed below, PTSD 
is rated under Diagnostic Code 9411, 38 C.F.R. 4.130.  This 
is the only Diagnostic Code to rate this disability and it is 
not cross referenced to any other Codes for the purposes of 
evaluation.  See id.  Furthermore, there is no single 
measurement or test that is required to establish a higher 
rating.  On the contrary, entitlement to a higher disability 
rating would be satisfied by evidence demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life.  See id.  The Board 
finds that no more specific notice is required of VA and that 
any error in not providing the rating criteria is harmless.  
See Vazquez-Flores.  

As to the third element, the Board notes that the Veteran was 
not provided notice that a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez-Flores.  The 
Board notes that the ratings schedule is the sole mechanism 
by which a veteran can be rated, excepting only referral for 
extraschedular consideration and special monthly 
compensation.  See 38 C.F.R. Part 4.  Neither the Board nor 
the RO may disregard the schedule or assign ratings apart 
from those authorized by the Secretary and both must apply 
the relevant provisions.  Id.  As such, notice to the Veteran 
that the rating schedule will be applied to the 
symptomatology of his disability has no impact on the 
fundamental fairness of the adjudication because it refers to 
legal duties falling upon VA, not upon the Veteran and cannot 
be changed.  The Board finds that the error in the third 
element of Vazquez-Flores notice is not prejudicial.  See 
Sanders, supra.  

As to the fourth element, the January 2005 letter did provide 
notice of the types of evidence, both medical and lay, 
including employment records that could be submitted in 
support of his claim.  The Board finds that the fourth 
element of Vazquez-Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Quartuccio are met 
and that the VA has discharged its duty to notify.  See 
Quartuccio, supra.  

With respect to the Veteran's TDIU claim, a letter dated in 
August 2004 satisfied the second and third provisions under 
the duty to notify.  See Quartuccio, supra.  The August 2004 
letter informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand what evidence is necessary to 
substantiate his claim.  See Quartuccio.  Accordingly, the 
Board concludes that the failure to provide VCAA compliant 
notice was harmless.  The Board may proceed with 
consideration of the claim on the merits.  See Sanders, 
supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran's Social 
Security Administration records have been associated with the 
file.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran appropriate VA mental examination 
in October 2007, June 2005, and January 2005.  The Veteran 
has not reported receiving any recent treatment specifically 
for his PTSD (other than at VA and the private treatment 
mentioned above, records of which are in the file), and there 
are no records suggesting an increase in disability has 
occurred as compared to the prior VA examinations findings. 
There is also no objective evidence indicating that there has 
been a material change in the severity of the Veteran's 
service-connected disorders since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The VA examinations report are 
thorough and supported by VA outpatient treatment records.  
The examinations in this case are adequate upon which to base 
a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II.	Increased Rating

The Veteran contends that his PTSD is worse than the 30 
percent disability rating assigned as he is currently 
unemployable due to his PTSD.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Veteran's service-connected PTSD is evaluated as 30 
percent disabling effective May 28, 1997 under the General 
Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002). 

Under the provisions for rating psychiatric disorders, a 30 
percent disability rating requires:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).



A 50 percent disability rating requires:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting; inability to establish and maintain effective 
relationships.)

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is, of course, just one part of the 
medical evidence to be considered and is not dispositive.  
The same is true of any physician's statement as to the 
severity of a disability.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.

According to DSM-IV, a score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  A score of 41-50 
illustrates "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  

The Veteran underwent a VA psychological examination in 
January 2005.  He presented in informal attire and was 
oriented to person, place and time.  He was responsive with 
no formal thought disorder or communication deficit.  Mild 
dissociative episodes about wartime were reported; however, 
the examiner could not ascertain how disruptive these 
episodes would be in an employment setting due to the lack of 
ongoing clinical contact with the Veteran.  The examiner also 
noted that this growing absorption and preoccupation has 
diminished his interaction with his spouse.  No suicidal or 
homicide ideations were noted and his intrusive memories 
focused on the trauma experienced during active duty.  The 
Veteran reported disrupted sleep.  The Veteran's mood was sad 
with congruent affect.  He had episodic irritability and 
nervousness without panic or agoraphobia.  He appreciated 
that sobriety is essential to his well-being but did not 
believe that ongoing therapy would benefit his PTSD.  The 
examiner assigned a GAF score of 59 for moderate symptoms.  
The examiner provided that the Veteran would likely undergo 
further deterioration due to his functional impairments; 
however, he was unable to opine as to his function in an 
employment setting.  

The Veteran also submitted to a VA examination in June 2005.  
The Veteran was neat, clean, and well groomed.  He was 
oriented to time, place, and person and was logical, 
coherent, and not tangential or circumstantial.  His voice 
was well modulated and there was no dysthymia or blocking.  
The Veteran appeared open, honest, cooperative, and pleasant.  
It was noted that his mood was neutral and he could smile and 
appreciate humor.  No hallucinations, delusions, psychosis or 
significant organic brain syndrome was noted.  No suicidal or 
homicidal thoughts were expressed.  There was no startle 
reaction or hypervigilance, although he did show mild 
depression.  The examiner noted that the Veteran showed no 
change in his PTSD severity since his January 2005 VA 
examination.  He also mentioned that the Veteran had a 
cerebrovascular accident which likely caused his mild 
depression and emotional outbreaks as opposed to his PTSD 
since the residuals of a cerebrovascular accident impaired 
judgment and initiation of activity.  The record shows that 
the Veteran experienced this cerebrovascular accident in 
November 2001, which caused considerable problems with 
dizziness, left-sided weakness, restricted mobility, and 
reduced gross motor skills of his upper and lower 
extremities, ability to travel, and memory.  The examiner 
then provided that his PTSD did not appear to significantly 
interfere with his work; however, opined that his 
cerebrovasuclar accident would interfere with work.  The 
Veteran was assessed with PTSD and cognitive disorder 
secondary to a cerebrovascular accident.  Based solely on his 
PTSD, he was given a GAF score of 59.

Finally, the Veteran submitted to an October 2007 VA 
examination to assess his PTSD.  Again, the examiner reported 
that the Veteran was oriented to time, place, and person, was 
informally dressed, and responsive.  While no formal thought 
disorders were noted, brief dissociations from current 
surroundings which disrupted his communication were present.  
The Veteran reported that he performs household tasks such as 
cutting the grass, tending the garden, and watering plants; 
however, noted that he lacks motivation to carry out these 
tasks. The examiner could not assess whether the Veteran 
would have problems carrying out work-related activities as 
he had not worked since quitting his job in 2003 due to 
residuals of his cerebrovascular accident and maintaining his 
sobriety.  No significant suicidal or homicidal ideation was 
noted.  He had intrusive memories of the in-service trauma 
and irrational guilt associated with his in-service duties.  
Nervousness was noted without panic or agoraphobia.  His mood 
was noted as euthymic and he smiled readily and often during 
the interview.  The examiner assessed the Veteran with 
chronic PTSD and felt that there were no other applicable 
diagnoses or mental disorders evident which would impinge on 
the PTSD in a clinically meaningful manner.  The Veteran was 
given an overall GAF score of 51 based solely on his PTSD as 
the examiner found that the cognitive disorder was not 
contributory to his mental status.  

The examiner also noted that the Veteran will undergo further 
deterioration because of his functional impairments.  The 
Veteran's representative argues that this opinion shows that 
the Veteran warrants a higher disability rating.  However, 
the Board has reviewed the evidence of record and determined 
that while the Veteran's PTSD symptoms may undergo further 
deterioration, the current state of his disability does not 
warrant a higher rating.  

The Veteran's GAF scores shows impairment of social and 
industrial adaptability, declining from a 59 at the January 
2005 and June 2005 VA examinations to a 51 at the October 
2007 VA examination.  Despite this increased impairment, a 
review of the record reflects that the worsening of his 
symptoms still fall within the "moderate" range of GAF 
scores and do not comport with a rating in excess of 30 
percent.  

The Board sympathizes with the Veteran's complaints and 
expects that the symptoms he experiences have impacted his 
life.  However, there is no evidence that the Veteran meets 
the criteria for a 50 percent rating.  He does not have 
symptoms including a flattened affect, circumstantial speech, 
panic attacks, a difficulty understanding complex commands, 
or experiences an impairment of short and long-term memory.  
The Veteran does not suffer from impaired judgment, or 
impaired abstract thinking.  The Veteran has also maintained 
his marriage of about 19 years.  See 38 C.F.R. § 4.130.

The Veteran has maintained a moderate level of social 
functioning.  While he reported a strained relationship with 
his wife, he has maintained his marriage for nearly 19 years.  
He attends church, goes to the racetrack and occasionally 
accompanies his wife to restaurants, which indicates that he 
considers himself sufficiently functional to leave his home 
considering the degree of social interaction such attendance 
requires.  The Veteran's ability to maintain a sustained 
relationship with his wife, conduct daily household duties, 
and maintain his hygiene and appearance shows the Veteran is 
a functioning individual.  While the Veteran reported to be 
unemployed it appears that the reasons for his voluntary 
unemployment were due to his non-service connected 
disabilities, not his inability to interact with others.  The 
Board finds that the preponderance of the evidence is against 
a finding that the Veteran's symptoms have manifest to a 
level warranting a 50 percent rating or higher.  See 38 
C.F.R. § 4.130, supra.

The record contains no evidence showing the Veteran is 
entitled to a higher rating at any point since the effective 
date of service connection; therefore no staged ratings are 
appropriate.  See Hart, supra.

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim. Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III.	TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

In a March 2004 disability determination, SSA decided that 
the Veteran was unable to work as a result of peripheral 
vascular disease and essential hypertension.  The impairments 
discussed by SSA do not include any of the Veteran's service-
connected disabilities.  The Veteran is service-connected for 
PTSD, rated as 30 percent disabling, and residuals of a shell 
fragment wound, rated as 10 percent disabling, for a combined 
rating of 40 percent disabling.  The Veteran does not meet 
the schedular criteria listed in 4.16(a) at any time.

However, it is the established policy of VA that all Veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b). Rating boards 
should refer to the Director of the Compensation and Pension 
Service for extra-schedular consideration all cases of 
Veterans who are unemployable by reason of service connected 
disabilities but who fail to meet the percentage requirements 
set forth in 38 C.F.R. § 4.16(a). The Veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed. 38 C.F.R. § 4.16(b). The 
rating board did not refer this case for extra-schedular 
consideration.

The Veteran's main areas of difficulty appear to lie with 
non-service connected disabilities. The Veteran's brought a 
series of claims in July 2004 for diabetes mellitus, 
myelomas, peripheral neuropathy in his upper and lower 
extremities, a respiratory problem, diabetic retinopathy, and 
chloracne which he asserted precluded him from sustaining any 
gainful employment.  These claims were denied and the Veteran 
did not appeal.  The Veteran then asserted in October 2005 
that his service-connected PTSD precluded him from 
maintaining any employment.  He does not contend, and the 
medical evidence of record does not show, that his service-
connected residuals of a shrapnel wound to his back 
contribute to his inability to work.  

The Veteran's past employment and education history show some 
impact of his service-connected disabilities on his 
employability and as a result he is rated 30 percent 
disabling for PTSD and 10 percent for residuals of shrapnel 
wounds; he is not so disabled, however, to merit the referral 
of the case for extraschedular consideration.  He was 
employed as a bartender from October 1998 to November 1999 
and a bar owner from November 1999 to November 2003.  During 
his January 2005 VA examination, he reported that he quit his 
job as a bartender due to physical limitations of his 
extremities and a need to avoid the risk to his sobriety.  
Nevertheless, the Veteran reported in his October 2005 NOD 
that his PTSD precludes him from maintaining gainful 
employment.  He provides that he experienced depression, an 
inability to sleep, intrusive recollections, and excessive 
anxiety.  As provided above, the January 2005 VA examiner 
assessed the Veteran with PTSD and noted that he could not 
ascertain whether the Veteran's mild dissociative episodes 
would be disruptive in an employment setting due to the lack 
of ongoing clinical contact with the Veteran.  However, the 
examiner opined that if the Veteran could find work suitable 
for his physical limitations that this may offset the risk of 
disassociation and intrusive memories.  

The October 2007 VA examiner again assessed the Veteran with 
PTSD and opined that the Veteran's ability to tolerate 
employment would at least as likely as not be comprised by 
his functional impairment, to include his insufficient 
thought management skills.  The examiner, however, noted that 
he lacked any currently reported examples.  The Board finds 
that these two opinions cannot support the claim as they are 
speculative and inconclusive.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (Speculative, general, or inconclusive in 
nature cannot support a claim).  

However, during the June 2005 mental examination, the VA 
examiner assessed all of his mental disabilities and assessed 
the Veteran with PTSD and cognitive disorder secondary to a 
cerebrovascular accident.  He found that the cerebrovascular 
accident, and not his PTSD, largely impaired his ability to 
work.  In addition to the physical limitations that the 
cerebrovascular accident caused, the examiner reasoned that 
the residuals of such accidents cause impaired judgment and 
reduced initiation of activity.  The Board finds this opinion 
to be probative as it provides sound reasons and basis for 
its conclusion.  

Additionally, the SSA records associated with the claims file 
provide that in April 2004 the Veteran reported feelings of 
depression and a lack of concentration, memory, drive.  When 
asked whether he wanted these statements added to his claim, 
he declined stating that the reason for his feelings was due 
to his physical limitations.  Again, the SSA determination 
report provides that the Veteran's PTSD is not the primary or 
secondary diagnoses for which the Veteran was granted SSA 
benefits.  

While his PTSD may have some negative impact on his ability 
to work, there is no indication that employment is beyond his 
capacity.  To the extent that other non-service-connected 
disabilities prevent him from working, they are beyond the 
scope of this claim.

The objective evidence as to the severity of the Veteran's 
service-connected conditions does not show that the 
conditions would prevent him from being employed.  In this 
case, the preponderance of the evidence is against a finding 
that the Veteran's service-connected disabilities alone make 
him unemployable. The only medical evidence of record shows 
that his service-connected conditions are not of such 
severity as to preclude gainful employment. In Van Hoose, the 
Court noted,

The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes 
it difficult to obtain and keep employment.  The question 
is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not 
whether the Veteran can find employment.  See 38 C.F.R. § 
4.16(a).

Van Hoose, 4 Vet. App. at 363.  In this case, there is simply 
no evidence of unusual or exceptional circumstances to 
warrant referral for extra-schedular consideration of a total 
disability rating based solely on the Veteran's service-
connected disorders.

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the Veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disorders or that 
he is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disorders, even when his disability is assessed in the 
context of subjective factors such as his occupational 
background and level of education.  The Board concludes, 
therefore, that a total disability rating for compensation 
purposes based on individual unemployability is not 
warranted.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable. See 38 U.S.C.A. 
5107(b); Gilbert, supra.


ORDER

Entitlement to an increased rating in excess of a 30 percent 
rating for the Veteran's service-connected PTSD is denied.

Entitlement to TDIU is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


